DISMISS and Opinion Filed March 5, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00766-CV

                          IN THE INTEREST OF D.C.S., A CHILD


                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 469-52388-04

                             MEMORANDUM OPINION
                        Before Justices Whitehill, Molberg, and Reichek
                                 Opinion by Justice Whitehill
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

January 2, 2019, that failure to file the brief by January 14, 2019 would result in dismissal of the

appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1);

42.3(b), (c).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE



180766F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF D.C.S., A CHILD                On Appeal from the 469th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-00766-CV                                Trial Court Cause No. 469-52388-04.
                                                   Opinion delivered by Justice Whitehill.
                                                   Justices Molberg and Reichek participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JILL D. SUTTON recover her costs, if any, of this appeal
from appellant DENNIS SUTTON.


Judgment entered March 5, 2019.




                                             –2–